LUMBARD, Circuit Judge.
Sol Klayminc and four confederates appeal their convictions on a jury verdict for criminal contempt under 18 U.S.C. § 401(3) (1982), based upon violations, or the aiding and abetting of violations, of a permanent injunction of the Southern District, filed July 30, 1982, which prohibited infringement of the trademark of Louis Vuitton S.A., the well-known French manufacturer of high fashion handbags and other leather goods. The appellants received sentences ranging from six months to five years. Central to their appeals is the claim that the district court’s appointment of Vuitton’s attorneys as special prosecutors under Fed.R.Crim.P. 42(b) violated appellants’ due process right to a disinterested prosecutor and that the court exceeded its authority by approving the special prosecutors’ use of a “sting” operation fashioned along the lines of Abscam.
We find that the district court acted within its discretion in appointing Vuitton’s attorneys to prosecute, and that it was within the court’s authority to approve a sting operation. As none of the other claims of error require reversal of any of the convictions, we affirm the judgments of the district court.
Because Judge Brieant has discussed the case extensively in two opinions, United States ex rel. Vuitton et Fils S.A. v. Karen Bags, Inc., 592 F.Supp. 734 (S.D.N.Y.*1811984) (“Vuitton I”), and United States ex rel. Vuitton et Fils S.A. v. Karen Bags, Inc., 602 F.Supp. 1052 (S.D.N.Y.1985) (“Vuitton I"), and because we agree with his rulings, we briefly recapitulate the history of Vuitton’s efforts to protect its trademark from infringement by counterfeiters.
Vuitton first brought suit in the District Court for the Southern District in December, 1978, against Sol Klayminc and his family-owned businesses, Karen Bags, Inc. and Jade Handbag Co., Inc., alleging that they were manufacturing imitation Vuitton goods for sale and distribution. Vuitton obtained a preliminary injunction the same month. Sol’s wife, Sylvia, his son Barry, and Jak Handbag, Inc., another family owned business, were subsequently joined as defendants. Proceedings were then stayed to await the outcome of litigation in the Ninth Circuit regarding the validity of Vuitton’s trademark. After the trademark was found valid in Vuitton et Fils S.A. v. J. Young Enterprises, 644 F.2d 769 (9th Cir.1981) the parties, in July 1982, entered into a settlement agreement pursuant to which the defendants agreed to pay Vuitton $100,000 in damages. Defendants also consented to the issuance of a permanent injunction which enjoined them from, inter alia, “manufacturing ... selling, offering for sale ... any product bearing any simulation ... of Vuitton’s Registered TradeMark 297,594.”
In early 1983, Vuitton, Gucci Shops, Inc., the manufacturers of Calvin Klein jeans and certain other owners of prestigous trademarks were contacted by Kanner Security Group, Inc., a Florida investigation firm whose principals are former FBI agents. Kanner proposed a plan to ferret out possible infringers by means of a “sting operation” subsequently dubbed “Bagscam”; the firm was subsequently retained. The main operatives in this sting operation were Melvin Weinberg and Gunner Askeland, a former FBI agent, both of whom had been involved in Abscam. Operating under the supervision of Vuitton attorney J. Joseph Bainton, Weinberg and Askeland posed as purchasers of counterfeit goods (using the assumed names “Mel West” and “Chris Anderson”) and in this way they penetrated a network of counterfeiters that included Sol and Barry Klay-minc and the other appellants.
Weinberg, posing as “Mel West”, had a number of telephone conversations with appellant Nathan Helfand in which Weinberg explained that he and Askeland were interested in buying counterfeit goods. Hel-fand told Weinberg that he would talk to a man named “Sol” who had been in trouble with Vuitton in the past, but was planning to produce counterfeit Vuitton and Gucci goods in Haiti.
Helfand had a dinner meeting with Sol and Sylvia Klayminc in Florida on March 27, 1983 at which they discussed the sale by Sol of counterfeit Vuitton and Gucci wares and the possible investment by Weinberg and Askeland in the Haitian factory. Sol signed a memorandum describing in detail the present and proposed nature of the operation at the factory and another memorandum detailing the anticipated cost to Weinberg and Askeland of the counterfeited goods. At this meeting Sol also delivered to Helfand some sample counterfeit Vuitton bags for Weinberg’s and Askeland’s inspection. Sol explained to Helfand that additional imitation Vuitton products purchased from Sol could be picked up from a man named “George” (appellant George Cariste) in New Jersey. Sol also stated that his son, Barry, had a 25 percent interest in the Haitian operation. From the reported conversations it was apparent that both he and his confederates were aware of the permanent injunction.
On March 31, 1983, Bainton requested the court to appoint him and his associate Robert P. Devlin as special prosecutors in a criminal contempt proceeding pursuant to Fed.R.Crim.P. 42(b). Bainton’s affidavit recited in detail the developments summarized above, which Helfand had reported to Askeland and Weinberg. Bainton pointed out that both he and Devlin had previously *182been appointed by the court to prosecute Sol Klayminc for criminal contempt.1
Judge Lasker, acting in place of Judge Brieant (the assigned judge who was absent), found on the strength of Bainton’s affidavit that there was probable cause to believe that the alleged criminal con-temnors were knowingly in violation of the court’s permanent injunction; he appointed Bainton and Devlin to prosecute the case in an order dated March 81, 1983.
Desiring to sew up the case, but concerned about the ethical prohibition against private attorneys making surreptitious recordings, see 20th Century Wear, Inc. v. Sanmark-Stardust, Inc., 747 F.2d 81, 93 n. 17 (2d Cir.1984), cert. denied, — U.S. -, 105 S.Ct. 1755, 84 L.Ed.2d 818 (1985); ABA Comm, on Ethics and Professional Responsibility, Formal Op. 337 (1974), Bain-ton also sought the court’s permission to continue the undercover investigation and videotape the results. He detailed in his affidavit the next step in the investigation: a meeting arranged to take place at the Plaza Hotel in New York on April 5, 1983, among Sol, Barry, Askeland, and Weinberg to which Sol had been requested to bring twenty-five counterfeit Vuitton bags. The court’s order empowered counsel to undertake “further investigation” of the alleged counterfeiting and to follow through with the activities detailed in Bainton’s affidavit.
When Judge Brieant returned, Bainton, on April 6, apprised him of Judge Lasker’s order and the continuing investigation. Judge Brieant suggested that Bainton bring the investigation to the attention of the United States Attorney’s Office. By letter dated that same day, Bainton informed Lawrence Pedowitz, the Chief of the Criminal Division of the United States Attorney’s Office for the Southern District, of the investigation and offered to make any tape recordings or other evidence available to his office.2 Pedowitz did not take any action, but simply wished Bainton good luck. Judge Brieant noted that the United States Attorney’s Office was again contacted about the case on the eve of trial, but indicated no desire to enter the case.
Thus, approved by court order, “Bag-scam” went into full operation. Over the course of a month, numerous video and audio tape recordings were made of meetings and phone calls between appellants and the investigatory team. These recordings later enabled the jurors to see and hear a graphic account of the meeting at the Plaza Hotel on April 5 and the sale, for $25.00 apiece, of 25 imitation Vuitton bags to “Mel” by Sol. Mel later put up $5,000 to help Sol get his Haitian factory going to make more “L’s” or “LV’s”, as the counterfeit bags were known.
Based, in part, on his April 26, 1983 report to Judge Brieant describing the contents of the recordings, Bainton requested, and the judge signed, an Order to Show Cause why the five appellants, as well as several corporate entities and two other individuals, David Rochman and Robert Pariseault, should not be cited for civil and criminal contempt for either violating or aiding and abetting the violation of the July 30, 1982 permanent injunction.
The defendants filed pre-trial motions opposing the Order to Show Cause and the appointment of Bainton and Devlin as special prosecutors. Oral argument was heard October 31, 1983. On April 9, 1984, Judge Breiant denied all the pre-trial motions. Vuitton I, supra. Rochman and *183Pariseault subsequently entered guilty pleas.
At the jury trial before Judge Brieant in May 1984 the government presented its evidence regarding the tapes and conversations through Weinberg and Rochman. Weinberg was extensively cross-examined for three days.
The defense presented no testimony contradicting any of the events detailed in the videotapes and in Weinberg’s testimony. Sol Klayminc, Barry Klayminc, Nathan Helfand and Gerald Young did not take the stand. The only defendant who testified was George Cariste, who claimed that he had no knowledge of the court’s injunction.
Following their convictions by the jury, defendants submitted post-trial motions. On January 24, 1985, Judge Brieant denied the motions. Vuitton II, supra.
Defendants claim on appeal that the special appointment of Bainton and Devlin violated their due process right to an impartial prosecutor. As a fallback, they contend that even if a court can appoint an interested attorney to prosecute a criminal contempt, the court does not have the power to invest that attorney with extraordinary investigative privileges. Appellants maintain that such privileges should be reserved for, and supervised by, experienced and accountable law enforcement authorities, not subject to abuse by private parties who seek to enhance their positions in related civil actions. To illustrate their concerns, appellants argue that Weinberg received sketchy instructions on how to conduct .the “sting”, that Weinberg both misrepresented the terms of the injunction to appellants and created ambiguities in the evidence, and that he asked numerous extraneous questions relevant not to the criminal contempt but to two civil proceedings: a $2.25 million defamation action by Sol Klayminc against Bainton and his law firm and Vuitton’s challenge to Sol Klayminc’s discharge of debts in voluntary bankruptcy-
Appellants’ first argument founders on our decision in Musidor, B. V. v. Great American Screen, 658 F.2d 60 (2d Cir.1981), cert. denied, 455 U.S. 944, 102 S.Ct. 1440, 71 L.Ed.2d 656 (1982) where we held that it was proper for the district court to appoint as special prosecutor the counsel for civil plaintiffs in the copyright litigation that had resulted in the injunction allegedly violated. Appellants urge us to overrule Musidor. We decline to do so. The practice of appointing such counsel as prosecutor has a long history in this circuit. The attorney will usually be the court’s only source of information about contempts occurring outside the court’s presence. See McCann v. New York Stock Exchange, 80 F.2d 211, 214 (2d Cir.1935), cert. denied, 299 U.S. 603, 57 S.Ct. 233, 81 L.Ed. 444 (1936). Counsel for the plaintiffs are already fully informed and ready to go forward without delay. The district court is already aware of their competence and can make further inquiry if needed. Here, the qualifications of Bainton and Devlin were obvious and known to the court.
Appellants contend that in Musidor we did not fully appreciate the importance of the defendant’s right to a disinterested prosecutor. The Musidor court, however, appropriately recognized that that right is not absolute. Although a prosecutor is charged with the duty not to win but to seek justice, Berger v. United States, 295 U.S. 78, 88, 55 S.Ct. 629, 633, 79 L.Ed. 1314 (1935), he hardly comes to the prosecution with an open mind. As we stated in Wright v. United States, 732 F.2d 1048 (2d Cir.1984), cert. denied, — U.S.-, 105 S.Ct. 779, 83 L.Ed.2d 774 (1985) “If honestly convinced of the defendant’s guilt, the prosecutor is free, indeed obliged, to be deeply interested in urging that view by any fair means. True disinterest on the issue of such a defendant’s guilt is the domain of the judge and the jury — not the prosecutor.” Id. at 1056 (citation omitted). The possibility that impermissible personal considerations may influence a prosecutor’s decisions does not necessarily deprive a defendant of due process: “The constitutional interests in accurate finding of facts and application of law, and in preserving a fair and open process for decision, are not *184to the same degree implicated if it is the prosecutor and not the judge, who is offered an incentive for securing civil penalties.” Marshall v. Jerrico, Inc., 446 U.S. 238, 248-49, 100 S.Ct. 1610, 1616, 64 L.Ed.2d 182 (1980).
We are not persuaded that Bainton and Devlin were disqualified by their past connections with Vuitton’s business, their involvement in previous lawsuits with the defendants, or by any of their conduct in this lengthy litigation. The record reveals that the actions they took in the interests of their client and in support of the court’s orders were fully justified by what they had discovered regarding the defendants’ activities. The fact that Sol Klayminc had brought suit against Bainton in the New York courts alleging harassment and other acts is entitled to no weight as the suit was clearly frivolous; it was never pressed, and was finally dismissed by consent.
Prosecutors appointed under Fed.R.Crim.P. 42(b) are particularly susceptible of judicial control. They are under close judicial scrutiny as was the case here. By the very act of appointing a special prosecutor, the judge plays a key role in the decision about whether to prosecute. Hence, the prime danger that the special prosecutor will use the threat of prosecution as a bargaining chip in civil negotiations is practically nil.
Judge Brieant conducted the proceedings and the trial with a sharp eye toward ensuring that appellants were “accorded all the protections given to other criminal defendants.” Vuitton I, 592 F.Supp. at 746. The Order to Show Cause, supported by Bainton’s affidavit, gave ample notice that appellants were charged with criminal contempt under 18 U.S.C. § 401(3) because of certain enumerated acts. Appellants had nearly thirteen months to prepare for trial. When they expressed concern that exculpatory Brady material might be within the Bainton/Vuitton attorney-client privilege, Judge Brieant ruled that such material would not be privileged. 592 F.Supp. at 746-47.
We are not persuaded by the recent opinion of, the Sixth Circuit in Polo Fashions, Inc. v. Stock Buyers International, Inc., 760 F.2d 698 (6th Cir.1985). That court held that it is an abuse of discretion for a district court to appoint an attorney for a party in an underlying civil case as the sole or primary prosecutor in a related criminal contempt proceeding. The court emphasized that its holding was based on its supervisory authority over the Sixth Circuit. The court expressly did not decide that the appointment of an interested prosecutor in a criminal contempt proceeding violates the due process clause.
The government’s case, relying as it did principally on tape recordings of what the defendants said and did, was so strong and convincing that the defendants can say little or nothing about the evidence except to complain that the court must not soil itself by approving the use of evidence obtained by deceit and misrepresentation. Defendants also argue that although such evidence might be received if it has been developed under the supervision of some government prosecutor, it ought not be received where appointed counsel acts as the prosecutor. Laying aside the obvious rejoinder that it ill becomes defendants who have shown so little regard for the majesty of the law and the orders of a federal court to be concerned about such matters, we find this argument to be completely without merit.
The special prosecutor should have the same power to gather evidence and present that evidence to the court as does any other government prosecutor. Appellants fail to cite any cases in which Rule 42 has been construed to limit the powers of the special prosecutor in this regard. In the absence of legislative history or some compelling reason that supports appellants’ argument, we decline to draw a distinction between the United States Attorney and the court appointed prosecutor that is not contemplated by the literal language of Rule 42. The Rule’s use of the term “to prosecute” applies to both types of government prosecutors mentioned therein and *185the common sense meaning of the term clearly encompasses the power to investigate and gather evidence through activities such as the Bagscam sting supervised by Bainton and Devlin.
Moreover, the district court was fully familiar with the use of evidence obtained through sting operations by virtue of this court’s scrutiny and use of evidence similarly obtained in the Weinberg-managed “Abscam” sting. We affirmed convictions based on such evidence in United States v. Myers, 692 F.2d 823 (2d Cir.1982), cert. denied, 461 U.S. 961, 103 S.Ct. 2437, 77 L.Ed.2d 1322 (1983). See also United States v. Kelly, 707 F.2d 1460 (D.C.Cir.), cert. denied, 464 U.S. 908, 104 S.Ct. 264, 78 L.Ed.2d 247 (1983); United States v. Williams, 705 F.2d 603 (2d Cir.), cert. denied, 464 U.S. 1007, 104 S.Ct. 524, 525, 78 L.Ed.2d 708 (1983); United States v. Jannotti, 673 F.2d 578 (3d Cir.), cert. denied, 457 U.S. 1106, 102 S.Ct. 2906, 73 L.Ed.2d 1315 (1982). Nor is there any reason to believe that counsel who acted for the government in this case and who supervised the sting operation under the eye of the court and with its approval, did anything unethical or in violation of the Canons of Ethics. We therefore reject appellants’ objections to the appointment of the special prosecutors and their supervision of the investigation.
Each of the appellants also challenges the sufficiency of the evidence supporting his conviction. We reject these challenges. Sol Klayminc obviously knew of the injunction since he consented to it. His conduct in selling the 25. counterfeit bags to Weinberg at the Plaza Hotel as well as his offering to sell in the United States counterfeit bags manufactured in Haiti clearly violated the injunction.
The four other appellants were tried and convicted of willfully aiding and abetting Sol Klayminc’s violation of the injunction. See 18 U.S.C. § 2(a) (1982). There is no doubt as to Barry Klayminc’s knowledge of the injunction; Barry alleges, instead, that Judge Brieant incorrectly charged the jury on the standard for aiding and abetting and that, in any event, there was insufficient evidence of acts on his part aiding and abetting his father’s violation of the injunction.
Conviction for aiding and abetting requires participation in an actual violation of the injunction, not just a plan to violate it. Barry argues that Judge Brieant erred in instructing the jury that it could convict defendants for aiding and abetting if, among other things, the jury found that defendants “did something ... in furtherance of a ... scheme or plan to violate the injunction order.” Barry has unduly focused on one line of a long charge which accurately and completely informed the jury-
Because the scope of the injunction is very broad and prohibits even offers to sell counterfeit Vuitton goods, the jury could reasonably have found that Barry participated in actual violations of the injunction. Cariste testified that he and Barry met with Askeland and Weinberg on April 19, 1983 to discuss a plan to offer counterfeit Vuitton bags for sale in the United States. Later, Barry telephoned Cariste to request that he cut patterns for the Vuitton dies. Barry also aided his father’s attempts to secure Weinberg as a buyer of imitation Vuitton goods by assuring Weinberg that Barry would take over for Sol if Sol became unable to manage the Haitian factory-
There was no reason for Judge Brieant to charge the jury, as Barry argues, that the injunction prohibited only contractual offers to provide counterfeit Vuitton goods. In the absence of any indication that the injunction intended anything but the commonly understood meaning of the term “offer”, the judge’s failure to give the requested instruction was not error.
There was also ample evidence to support the other convictions. Young had a longstanding relationship with Sol Klay-minc and his statement that “if [Klayminc] would have listened to me, he wouldn’t have had those troubles” (Tape 2, April 14, 1983) supports the inference that Young knew of the injunction. Young also argues *186that Judge Brieant erred in admitting, under the co-conspirator exception to the hearsay rule, evidence of a telephone conversation between Weinberg and Sol Klay-minc in which Klayminc discussed Young’s involvement in civil litigation with Vuitton in California. We think that the evidence was properly admitted as Young’s prior experience with Vuitton litigation was relevant to the question of his knowledge of Klayminc’s injunction. Nor may Young complain that the judge failed to instruct the jury of Young’s ultimate “withdrawal” from the Haitian counterfeiting project. Even if we accept Young’s assertion that he withdrew, this would not be a defense because the purported withdrawal took place after Young had committed the various acts of contempt for which he was convicted.
That Cariste had knowledge of the injunction is supported by Cariste’s close association with Sol Klayminc at the time the injunction was entered in 1982 and by the trial testimony of Weinberg and David Rochman. Weinberg testified that Cariste had told him that Klayminc sold his Vuitton dies to Cariste when Klayminc first got in trouble with Vuitton. Rochman testified that Cariste had mentioned the injunction at an April 12, 1983 meeting. Cariste participated in meetings with Askeland and Weinberg at which the parties discussed the manufacturing of counterfeit Vuitton goods and it was Cariste who supplied the 25 imitation bags to Sol for sale at the April 5, 1983 meeting at the Plaza Hotel.
Helfand was a close associate of Sol Klayminc and he knew that Klayminc had had trouble with Vuitton in the past. Rochman testified that in the first week of April, 1983 he and Helfand discussed Sol Klayminc’s counterfeiting operation and the fact that Klayminc was at that time under an injunction prohibiting him from infringing Vuitton’s trademark. In light of the evidence of Helfand’s knowledge of the injunction and of his activities as go-between for Weinberg and Sol Klayminc, there was ample evidence to support his conviction.
Finally, each appellant challenges the propriety of the sentence imposed on him. The primary contention here is that Judge Brieant relied upon an improper consideration — the vindication of Vuitton’s property rights — in passing sentence. While the fundamental consideration in punishing criminal contempt is protecting the court’s authority, it is also appropriate for a court to consider both the consequences of the violation of the injunction and the importance of deterring such acts in the future. See United States v. United Mine Workers of America, 330 U.S. 258, 303, 67 S.Ct. 677, 701, 91 L.Ed. 884 (1947). The sentences imposed by the judge reflect a range of punishment that comports with each defendant’s culpability. In light of the defendants’ deliberate flaunting of the law over an extended period of time and in light of their calculated acts in violation of the court’s injunction, the sentences are not excessive.
We have considered the other arguments raised by the appellants and find them to be without merit.
Judgments affirmed.

. Judge Brieant had appointed Bainton and Devlin on July 8, 1981 to prosecute Sol Klay-minc and his family-owned businesses for their criminally contemnacious conduct in selling counterfeit Vuitton goods in defiance of the court’s December 12, 1978 preliminary injunction. The case was tried as a petty offense before a United States Magistrate on July 22, 1982. Klayminc and the corporate defendants were convicted, but the Magistrate suspended the sentences upon hearing that the underlying civil action had been settled.


. Because the investigation required some undercover work in California, Bainton also contacted John Kildebeck of the District Attorney’s Office in Los Angeles to discuss the California law applicable to planned electronic eavesdropping by federal agents. Kildebeck confirmed that the planned investigatory activities would present no problem under California law.